Elliot Gale (Bar #1119904)
egale@gajplaw.com
Gale, Angelo, Johnson, & Pruett, P.C.
1430 Blue Oaks Blvd., Ste. 250
Roseville, CA 95747
916-290-7778 ph
916-721-2767 fax
Attorney for Plaintiff
Gerita Floyd


                                UNITED STATES DISTRICT COURT

                               EASTERN DISTRICT OF WISCONSIN

                                             CASE NO. 2:20-cv-00081
Gerita Floyd,

                         Plaintiff,          COMPLAINT FOR DAMAGES:

       v.                                      1. Violation of Fair Credit Reporting Act

Equifax Information Services, LLC;
Regions Bank

                         Defendants.




       COMES NOW Plaintiff Gerita Floyd, an individual, based on information and belief, to
allege as follows:

                                       INTRODUCTION
   1. This case arises under the Fair Credit Reporting Act, 15 U.S.C. § 1681s-2(b), 15 U.S.C.
       § 1681e(b), 15 U.S.C. § 1681i(a)(2)(A)), 15 U.S.C. § 1681i(a)(4)), and15 U.S.C.
      §1681i(a)(5)(A)).
   2. Plaintiff seeks redress for the unlawful and deceptive practices committed by the
       Defendants in connection with their inaccurate, misleading, or incomplete reporting of
       Plaintiff’s debt included and discharged in Plaintiff’s Chapter 7 bankruptcy.



                                                1

            Case 2:21-cv-00081-NJ Filed 01/19/21 Page 1 of 14 Document 1
3. Defendant Regions Bank (hereinafter “RB”) is reporting Plaintiff’s account as a
   collections account with a balance and past-due balance owed, rather than rereporting
   the account as included/discharged in bankruptcy.
4. Such reporting is wholly inaccurate, misleading, and adversely impacts Plaintiff’s
   credit worthiness.
5. Plaintiff’s credits score has been adversely impacted by the reporting.
6. Plaintiff’s credit reports have been disseminated to third parties since the entry of her
   discharge and Plaintiff has been unable to obtain favorable interest rates as a result of
   the reporting by RB.
7. Plaintiff has been turned down on at least five separate occasions in attempting to
   obtain a loan for the purchase of a home.
8. The denials were specifically related to the RB tradeline and its reporting of a balance
   and past-due balance, as the prospective lenders informed Plaintiff that the account
   appears collectable.
9. The United States Congress has found the banking system is dependent upon fair and
   accurate credit reporting. Inaccurate credit reports directly impair the efficiency of the
   banking system, and unfair credit reporting methods undermine the public confidence,
   which is essential to the continued functioning of the banking system.
                              JURISDICTION & VENUE

10. Plaintiff re-alleges and incorporates herein by this reference the allegations in each and
   every paragraph above, fully set forth herein.
11. This Court has jurisdiction under 28 U.S.C. §§ 1331, 1337, and 1367, and 15 U.S.C. §
   1681
12. This venue is proper pursuant to 28 U.S.C. §1391(b)(1).
                             GENERAL ALLEGATIONS
13. Plaintiff alleges that each and every defendant data furnisher was included in Plaintiff’s
   Chapter 7 bankruptcy filing or had notice of Plaintiff’s bankruptcy filing and discharge.
14. Plaintiff alleges that RB received notice of Plaintiff’s chapter 7 filing or had reason to
   know of Plaintiff’s bankruptcy filing and discharge.



                                              2

       Case 2:21-cv-00081-NJ Filed 01/19/21 Page 2 of 14 Document 1
15. Plaintiff alleges that each and every Defendant is familiar with credit reporting industry
   standards and subscribes thereto.
16. Plaintiff alleges that each and every Defendant understands that deviation from credit
   reporting industry standards can and often does result in denial of credit, higher interest
   rates, and prompts those making credit decisions to draw a more negative inference
   from the reported data than if the Defendant reported in accordance with the recognized
   industry standard.
17. Plaintiff alleges that all actions alleged herein by Defendants were done knowingly,
   intentionally, and in reckless disregard for credit reporting industry standards in an
   attempt to purposefully undermine Plaintiff’s ability to reorganize and repair Plaintiff’s
   FICO Score.
18. In the alternative Plaintiff alleges that each and every Defendant’s actions was the
   result of reckless policies and procedures that inevitably led to inaccurate, misleading,
   or incomplete credit reporting.
                   FICO, Inc.
19. FICO is a leading analytics software company with its principal headquarters located in
   San Jose California. FICO has over 130 patents related to their analytics and decision
   management technology, and regularly uses mathematical algorithms to predict
   consumer behavior including credit risk.
20. The FICO Score has become the standard measure of consumer credit risk in the United
   States and is used in ninety percent of lending decisions.
21. A FICO score consists of a three-digit number summarizing a consumer’s credit risk or
   likelihood to repay a loan. FICO periodically updates its scoring models resulting in
   multiple FICO Score versions.
22. Base FICO Scores range from 300 to 850, while industry-specific FICO Scores range
   from 250-900. A higher FICO Score demonstrates lower credit risk or less likelihood
   of default.




                                              3

       Case 2:21-cv-00081-NJ Filed 01/19/21 Page 3 of 14 Document 1
23. Different lenders use different versions of FICO Scores when evaluating a consumer’s
   credit worthiness.
24. There are 28 FICO Scores that are commonly used by lenders.
25. A consumer’s FICO Score is calculated based solely on information in consumer credit
   reports maintained at credit reporting agencies (CRAs).
26. The three largest CRAs are Experian Information Solutions, Inc.; Equifax, Inc. and
   Transunion, LLC.
27. FICO does not control what information is provided on a consumer’s credit report.
   Instead, the scoring models or algorithms are based on the premise that information
   provided by the CRAs is accurate and complies with credit reporting industry
   standards.
28. There are five key factors that a FICO Score considers: 1) Payment History 2) Amount
   of Debt 3) Length of Credit History 4) New Credit and 5) Credit Mix.
29. Each of the five factors is weighted differently by FICO.
30. 35% of a consumer’s FICO Score relates to payment history, 30% relates to the amount
   of debt, 15% relates to the length of credit history, 10% relates to new credit, and the
   last 10% relates to a consumer’s credit mix or the different types of debts reported.
31. Payment history refers to whether a consumer has paid their bills in the past, on time,
   late or missed payments. The more severe, recent, and frequent the late payment
   information, the greater the impact on a FICO Score. Public record items such as
   bankruptcy, foreclosure, judgments, and wage garnishments are also considered part of
   a consumer’s payment history.
32. In factoring the severity of delinquent payments, a FICO Score considers how late the
   payment continues to be, how much is owed, how recently this occurred, and how
   many delinquent accounts exist.
33. Once a delinquent account has been remedied the longer the account stays current the
   more a consumer’s FICO Score should increase.




                                             4

       Case 2:21-cv-00081-NJ Filed 01/19/21 Page 4 of 14 Document 1
34. FICO Scores are entirely dependent upon information provided by data furnishers
   (DFs) to CRAs.
35. The FICO scoring formula treats both Chapter 7 and Chapter 13 Bankruptcies similarly
   in terms of their impact on one’s FICO Score. Specifically, both Chapters have the
   same level of severity with respect to their FICO Score and for both, FICO uses the
   filing date to determine how long ago the bankruptcy took place.
           e-OSCAR
36. E-OSCAR is the web-based Metro 2 compliant system developed by Experian
   Information Solutions, Inc.; Equifax, Inc.; TransUnion, LLC and Innovis that enables
   DFs and CRAs to create and respond to consumer credit disputes.
37. When a consumer sends a dispute letter to a CRA the CRA then sends an automated
   credit dispute verification (ACDV) via e-Oscar to the DF.
38. The ACDV contains within it Metro 2 codes next to certain data fields associated with a
   credit file e.g. “Account Type” “07” (07 in Metro 2 refers to a Charge Account).
39. regarding a consumer’s credit worthiness.

           Consumer Information Indicator
40. When a consumer files for bankruptcy protection certain credit reporting industry
   standards exist.
41. Certain Metro 2 data is regularly expected and calculated by FICO when determining a
   consumer’s credit worthiness.
42. The Consumer Information Indicator (CII) is a critical field in the Metro 2 Format that
   indicates a special condition that applies to a specific consumer.
43. Under Metro 2 the CII must be reported only on the consumer to whom the information
   applies.
44. It is the credit reporting industry standard to report a very specific CII upon the filing of
   a consumer bankruptcy.
45. In the consumer bankruptcy context CII Metro 2 Code “A” denotes that a petition for
   Chapter 7 has been filed, is active, but no discharge has been entered.



                                              5

       Case 2:21-cv-00081-NJ Filed 01/19/21 Page 5 of 14 Document 1
 46. CII Metro 2 Code “D” indicates that a Chapter 13 petition has been filed, is active, but
      no discharge entered. This is usually translated on a consumer credit report as “Wage
      Earner Plan” or “WEP” in the “Account Status” portion of a trade line. Such reporting
      alerts any potential lender that the account is no longer in a collectable status but is being
      handled by a Chapter 13 trustee.
 47. The CII Metro 2 Code “Z” indicates that a bankruptcy petition has been filed but the
      chapter is undesignated/unknown.
 48. The CII Metro 2 Code “E” denotes that a Chapter 7 bankruptcy has been discharged.
 49. The CII Metro 2 Code “H” denotes that a Chapter 13 bankruptcy has been discharged.
 50. The CII field is a critical field for consumers and directly relates to and impacts a
      consumer’s credit worthiness.
 51. The failure to update the CII field results in the account being calculated as a major
      derogatory or adverse account.
 52. The result lowers a consumer’s credit score and makes a consumer appear much less
      credit worthy.
              Plaintiffs Bankruptcy Filing
 53. Plaintiff filed for Chapter 7 bankruptcy protection on December 10, 2007 in order to
      discharge various debts and improve Plaintiff’s credit worthiness and FICO Score.
 54. Plaintiff received her Chapter 7 discharge on April 21, 2008.
55. On October 21, 2020 Plaintiff ordered a credit report from Experian, Equifax, and
      TransUnion to ensure proper reporting by Plaintiff’s creditors after entry of her
      discharge.
56.   Plaintiff noticed several different trade lines on the October 21, 2020 credit report all
      reporting inaccurate, misleading, or incomplete information that did not comply with
      credit reporting industry standards.
57.   An account with RB reported Plaintiff’s account as a collections account with a balance
      and past-due balance were currently outstanding.
58.   In response, Plaintiff disputed the inaccurate RB tradeline via certified mail with
      Experian, Equifax, and TransUnion.



                                                 6

          Case 2:21-cv-00081-NJ Filed 01/19/21 Page 6 of 14 Document 1
59.   Plaintiff’s dispute letter specifically put defendant RB on notice that Plaintiff had filed
      for bankruptcy and that the account should not be listed as a collections account with a
      balance and past-due balance given her bankruptcy discharge.

60. Plaintiff is informed and believes that each CRA received Plaintiff’s dispute letter on or
      about November 1, 2020 and in response sent Plaintiff’s dispute to each DF via an
      ACDV through e-OSCAR.
61. On December 7, 2020 after the statutory time period had elapsed for Plaintiff to receive
      a reinvestigation report from the CRAs, Plaintiff ordered a second credit report from
      Experian, TransUnion Equifax for the sole purpose to ensure Plaintiff’s accounts had in
      fact been updated.
62.   The RB account listed above had not been updated and was still appearing on
      Plaintiff’s Equifax report as a collection account with a balance and past-due balance
      owed.
      Inaccuracy – RB
63.   Plaintiff was frustrated to see that Defendant RB did not properly update the account
      but instead continued to report Plaintiff’s account as a collections account.
64.   RB’s failure to update its tradeline makes it appear as if Plaintiff still owes RB money
      and that the account as not discharged in Plaintiff’s bankruptcy filing.
65.   Instead of reporting the CII-E, which is the indicator for an account that has been
      included/discharged in a chapter 7 bankruptcy, RB continued to report the account as
      past-due with an outstanding balance owed.
66.   Therefore, it appears that RB can still collect against Plaintiff.
67.   In addition, RB’s reporting fails to alert potential lenders that the account has been
      discharged and instead makes it appear as if Plaintiff failed to address the RB account
      and, therefore, must pay the balance that appears on the RB tradeline.
              Willfulness




                                                 7

         Case 2:21-cv-00081-NJ Filed 01/19/21 Page 7 of 14 Document 1
68.   This was not a negligent act by Defendant RB but instead an intentional act to
      purposefully undermine Plaintiff’s ability to effectively restore Plaintiff’s credit
      through bankruptcy.
69.   RB is not following industry standards and is instead reporting incorrect information
      with the hope that Plaintiff will make a payment on the account.
70.   By indicating that the account is in collections with a balance owed RB is expecting
      payments to be made on the account.
71.   RB reporting makes Plaintiff appear less credit worthy because the information
      contained in the RB tradeline appears to imply the account was not subject to Plaintiff’s
      chapter 7 discharge.
72.   Once RB received Plaintiff’s dispute rather correct tradeline RB instead ignored the
      dispute and continued to report the inaccurate information.
73.   Plaintiff believes the reporting of the inaccurate and misleading information was done
      by RB in order to have her make a payment on the account in order to have the negative
      information removed from her credit report.
74.   RB confirmed the reporting of the balance owed/past-due balance as recently as
      November of 2020, well after Plaintiff received her discharge.
75.   Such a scheme directly undermines the integrity of not only the bankruptcy court but
      also the integrity of the credit reporting system at large.
             Damages
76.   As a result of the incorrect reporting, Plaintiff has suffered economic loss, diminished
      credit, emotional harm, and excessive stress resulting in doubt as to the effectiveness of
      the Bankruptcy Code.
77.   Plaintiff is frustrated and annoyed that her credit has not improved since the discharge of
      ger chapter 7 bankruptcy as she believed the account with RB was discharged.
78.   Plaintiff’s anxiety and stress has increased significantly as she learned that RB was not
      acknowledging the bankruptcy discharge and believes that RB can still collect on the
      account.


                                                 8

         Case 2:21-cv-00081-NJ Filed 01/19/21 Page 8 of 14 Document 1
79.   Plaintiff’s credit score has remained at a low level as a result of the RB reporting,
      preventing her from rebuilding her credit and impacting her ability to obtain a more
      favorable interest rate on extensions of credit.
80.   Plaintiff has been unable to move forward with the purchase of a home as a result of
      RB’s reporting. Plaintiff has been informed by at least five separate lenders that until the
      RB tradeline is corrected she is unable to qualify for a mortgage.
81.   The actions of Equifax and RB as alleged herein are acts in violation of the Fair Credit
      Reporting Act, 15 U.S.C. § 1681s-2(b).


                                 FIRST CAUSE OF ACTION
                  (Violation of Fair Credit Reporting Act 15 U.S.C. § 1681e(b))
                                       Against Defendants)

      Equifax – Failure to Assure Credit Reporting Accuracy.

82.   Plaintiff realleges and incorporates herein the allegation in each and every paragraph
      above as though fully set forth herein.
83.   Equifax violated 15 U.S.C. § 1681e(b) by failing to establish and/or to follow reasonable
      procedures to assure maximum possible accuracy in the preparation of Plaintiff’s credit
      reports and credit files it published and maintained concerning Plaintiff.
84.   Had Equifax maintained reasonable procedures to assure maximum accuracy Equifax
      would never have allowed Defendant RB to report the account as described herein.
85.   As a result of Equifax’s violation of 15 U.S.C. § 1681e(b), Plaintiff suffered actual
      damages, including but not limited to: diminished credit, damage to reputation,
      embarrassment, humiliation, and other mental and emotional distress.
             Willfulness
86. The violations described herein by Equifax were willful, specifically the Credit Bureaus
      have intentionally and purposefully set up a system where inaccuracies are not only
      probable but inevitable.
87. Equifax intentionally send consumer disputes to employees who do not live within the
      continental United States.




                                                9

         Case 2:21-cv-00081-NJ Filed 01/19/21 Page 9 of 14 Document 1
88.   This is done intentionally to hide and or subvert a consumer’s ability to confront
      individual directly responsible for approving accurate reporting.
89.   These employees for Defendant Equifax receive little to know training concerning how to
      accurately report consumer debt.
90.   Instead these employees are simply instructed to parrot whatever information a data
      furnisher provides regardless of whether or not that information is accurate. See Saez v.
      Trans Union, LLC, 621 F.Supp. 2d 1074, 1083, 1088 (D.Or. 2007); Grigoryan v.
      Experian Info. Sols., Inc., 84 F. Supp. 3d 1044, 1091 (C.D. Cal. 2014); Haykuhi
      Avetisyan v. Experian Info Sols., No. CV 14-05276-AB (ASX)
91.   Equifax employees are regularly expected to review and approve over 90 disputes per
      day rendering less than five minutes to review, investigate, and respond to each dispute
      received.
92.   Equifax has intentionally setup this system in order to undermine, hide, and otherwise
      frustrate consumers’ ability to properly dispute and correct credit reports.
93.   Equifax knew Plaintiff filed bankruptcy and received a discharge and yet somehow
      allowed RB to report inaccurately and obviously outside of recognized industry
      standards.
94.   Given that Equifax helped draft the CRRG, and Plaintiff specifically referenced industry
      guidelines in the dispute letter Experian knew that the RB account was not reporting in a
      manner consistent with industry standards i.e. accurate, but chose to do nothing.
95.   Consequently, Defendant Equifax is liable for punitive damages in an amount to be
      determined by the Court pursuant to 15 U.S.C. § 1681n. In the alternative, Equifax was
      at least negligent, which entitles Plaintiff to recovery under 15 U.S.C. § 1681o.
96.   Plaintiff is entitled to recover actual damages, statutory damages, costs and attorney’s
      fees from Equifax in an amount to be determines by the Court pursuant to 15 U.S.C. §
      1681n and § 1681o.
                                SECOND CAUSE OF ACTION
                   (Violation of Fair Credit Reporting Act 15 U.S.C. § 1681s-2(b))
                                         Against Defendants)

      RB – Failure to Reinvestigate.




                                                  10

        Case 2:21-cv-00081-NJ Filed 01/19/21 Page 10 of 14 Document 1
97. Plaintiff realleges and incorporates herein the allegation in each and every paragraph
      above as though fully set forth herein.
98. 15 USC 1681s-2(b) and 15 USC 1681i-(a)1 prohibits furnishers from providing any
      information relating to a consumer to any consumer reporting agency if the person knows
      or has reasonable cause to believe that the information is inaccurate or misleading and
      requires a furnisher to update and or correct inaccurate information after being notified
      by a consumer reporting agency of a dispute by a consumer.
99.   Defendant RB violated section 1681s-2(b) by failing to conduct a reasonable
      investigation and re-reporting misleading and inaccurate account information.
100. The CRAs provided notice to RB that Plaintiff was disputing the inaccurate and
      misleading information, but RB failed to conduct a reasonable investigation of the
      information.
101. Based on Plaintiff’s dispute, RB should have known its account was included in
      Plaintiff’s Chapter 7 discharge and therefore could not have been opened after entry of
      Plaintiff’s discharge.
102. The most basic investigation would include a simple review of well-established credit
      reporting industry standards.
103. Plaintiff alleges RB did not review well established industry standards for credit
      reporting.
104. If RB had reviewed such standards RB would have seen its reporting was not in
      compliance and consequently inaccurate and or incomplete.
105. Such an investigation would be unreasonable.
106. Plaintiff also alleges that RB did not investigate whether Plaintiff filed for bankruptcy
      and whether a discharge was entered.
107. The lack of investigation is unreasonable.
      Equifax – Failure to Reinvestigate Disputed Information.

108. Plaintiff realleges and incorporates herein the allegation in each and every paragraph
      above as though fully set forth herein.
109. After Plaintiff disputed the accounts mentioned above, Equifax was required to
      conduct a reasonable investigation and to delete any information that was not accurate
      under 15 USC 1681i-(a)1.

                                                11

        Case 2:21-cv-00081-NJ Filed 01/19/21 Page 11 of 14 Document 1
110. Equifax failed to conduct a reasonable investigation and failed to correct the
     misleading and or inaccurate statements on the account within the statutory time
     frame or at all.
111. Plaintiff alleges that Equifax has its own independent duty to conduct a reasonable
     investigation 15 USC 1681i-(a)1.
112. Equifax is not a passive entity bound to report whatever information a data furnisher,
     such as RB, provides.
113. Plaintiff alleges that Equifax is readily familiar with Metro 2 guidelines and credit
     reporting industry standards given that Equifax helped draft said guidelines.
114. Given the aforementioned, Plaintiff alleges that Equifax can and does suppress
     inaccurate information from being reported when DFs provide inaccurate
     information.
115. Equifax can and does instruct DFs on how to properly report certain accounts from
     time to time upon request from the DF.
116. Equifax failed to conduct a reasonable investigation because any basic investigation
     would have uncovered that certain DFs were not following credit reporting industry
     standards.
117. Equifax therefore did not do the most basic investigation regarding credit reporting
     industry standards otherwise the aforementioned would have been uncovered and the
     error corrected.
118. Equifax intentionally, willfully or with reckless disregard for Plaintiff’s accuracy did
     no investigation whatsoever given that Equifax general policy is to simply parrot
     whatever information a data-furnishers sends.
119. Such policy and procedure inherently leads to inaccurate information being reported
     and therefore such an investigation is wholly unreasonably and reckless i.e. willful.
                                THIRD CAUSE OF ACTION
                  (Violation of Fair Credit Reporting Act 15 U.S.C. § 1681i(a)(4))
                                        Against Defendants)

     Equifax – Failure to Review and Consider All Relevant Information.

120. Plaintiff realleges and incorporates herein the allegation in each and every paragraph
     above as though fully set forth herein.


                                                 12

        Case 2:21-cv-00081-NJ Filed 01/19/21 Page 12 of 14 Document 1
121. Equifax violated 15 U.S.C. § 1681i(a)(4) by failing to review and consider all relevant
     information submitted by Plaintiff.
122. As a result of Equifax’s violation of 15 U.S.C. § 1681i(a)(4), Plaintiff suffered actual
     damages, including but not limited to, damage to reputation, embarrassment, humiliation,
     and other mental and emotional distress.
123. The violations by Equifax were willful, rendering Equifax individually liable for punitive
     damages in an amount to be determines by the Court pursuant to 15 U.S.C. § 1681n.
124. In the alternative, Equifax was negligent, which entitles Plaintiff to recovery under 15
     U.S.C. § 1681o.
125. Plaintiff is entitled to recover actual damages, statutory damages, costs and attorney’s
     fees from Equifax in an amount to be determines by the Court pursuant to 15 U.S.C. §
     1681n and § 1681o.
//
//
                             FOURTH CAUSE OF ACTION
               (Violation of Fair Credit Reporting Act 15 U.S.C. § 1681i(a)(5)(A))
                                       Against Defendants)

     Equifax – Failure to Delete Disputed and Inaccurate Information.

126. Plaintiff realleges and incorporates herein the allegation in each and every paragraph
     above as though fully set forth herein.
127. Equifax violated 15 U.S.C. § 1681i(a)(5)(A) by failing to promptly delete the disputed
     inaccurate items of information from Plaintiff’s credit file or modify the item of
     information upon a lawful reinvestigation.
128. As a result of Equifax’s violation of 15 U.S.C. § 1681i(a)(5)(A), Plaintiff suffered actual
     damages, including but not limited to, damage to reputation, embarrassment, humiliation,
     and other mental and emotional distress.
129. The violations by Equifax were willful, rendering Experian individually liable for
     punitive damages in an amount to be determines by the Court pursuant to 15 U.S.C. §
     1681n.
130. In the alternative, Equifax was negligent, which entitles Plaintiff to recovery under 15
     U.S.C. § 1681o.


                                                13

        Case 2:21-cv-00081-NJ Filed 01/19/21 Page 13 of 14 Document 1
131. Plaintiff is entitled to recover actual damages, statutory damages, costs and attorney’s
     fees from Equifax in an amount to be determines by the Court pursuant to 15 U.S.C. §
     1681n and § 1681o.

     Wherefore, Plaintiff prays for judgment as hereinafter set forth.
                                  PRAYER FOR RELIEF
     WHEREFORE, Plaintiff prays for judgment as follows:
         1. For preliminary and permanent injunctive relief to stop Defendants from
             engaging in the conduct described above;
         2. Award statutory and actual damages pursuant to 15 U.S.C. § 1681n,
         3. Award punitive damages in order to deter further unlawful conduct pursuant to
             15 U.S.C. § 1681n,
         4. Award attorney’s fees and costs of suit incurred herein pursuant to 15 U.S.C. §
             1681n & o,
         5. For determination by the Court that Creditor’s policies and practices are
             unlawful and in willful violation of 15 U.S.C. § 1681n, et seq.; and
         6. For determination by the Court that Creditor’s policies and practices are
             unlawful and in negligent violation of 15 U.S.C. § 1681o.


                                                   Gale, Angelo, Johnson, & Pruett, P.C.
     Dated: January 19, 2021                       /s/ Elliot Gale
                                                   Elliot Gale
                                                   Attorney for Plaintiff

                             DEMAND FOR JURY TRIAL

     Plaintiff hereby demands trial of this matter by jury.
                                                   Gale, Angelo, Johnson, & Pruett, P.C.

     Dated: January 19, 2021                       /s/ Elliot Gale
                                                   Elliot Gale
                                                   Attorney for Plaintiff




                                              14

        Case 2:21-cv-00081-NJ Filed 01/19/21 Page 14 of 14 Document 1
